          Case 1:18-cv-12245-LTS Document 46 Filed 12/23/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS


___________________________________
                                    )
                                    )
Ms. Elizabeth S Gebo                )
                                    )                               Civil Action No.
                     Plaintiff,     )                               1:18-12245 LTS
                                    )
v.                                  )
                                    )
Town of Chilmark, et al             )
                                    )
                     Defendant.     )
____________________________________)


     45 DAY SETTLEMENT ORDER OF DISMISSAL& CLOSING ORDER

SOROKIN, J.


       The Court having been advised that the above captioned action settled:

       It is hereby ORDERED that this action is hereby dismissed without costs and without

prejudice to the right of any party, upon good cause shown, to reopen the action within 45 days if

settlement is not consummated.


                                                            By the Court,


                                                            /s/ Maria Simeone
                                                            Courtroom Deputy Clerk
                                                            The Honorable Leo T. Sorokin



To: All Counsel
